MEMORANDUM **
Juan Carlos Beeerra-Ramirez and Maria Janeth Cortes-Torres, man’ied natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ orders dismissing their appeal from an immigration judge’s (“U”) decision denying their applications for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s physical pres*168ence determination. Ibmra-Flores v. Gonzales, 489 F.3d 614, 618 (9th Cir.2006). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s determination that Maria Cortes-Torres did not establish the requisite hardship for cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i).
Substantial evidence supports the agency’s determination that Juan Becerra-Ramirez knowingly and voluntarily consented to voluntary departure in lieu of being placed in removal proceedings and appearing before an IJ, therefore interrupting his accrual of continuous physical presence in the United States. See Gutierrez v. Mukasey, 521 F.3d 1114, 1117-18 (9th Cir. 2008).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.